Third District Court of Appeal
                               State of Florida

                      Opinion filed November 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1829
                       Lower Tribunal No. 15-15587
                          ________________


                              Sam Zalloum,
                                  Appellant,

                                     vs.

         Deutsche Bank National Trust Company, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Sam Zalloum, in proper person.

      DeLuca Law Group, PLLC, and Brandi Wilson (Fort Lauderdale), for
appellee.


Before EMAS, HENDON and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Zalloum v. Deutsche Bank Nat’l Tr. Co., 300 So. 3d 149

(Fla. 3d DCA 2020) (Table); De Sousa v. JP Morgan Chase, N.A., 170 So.

3d 923 (Fla. 4th DCA 2015).




                                   2